PER CURIAM.
This is an appeal from a judgment dismissing plaintiff’s complaint after trial before Judge Weinfeld without a jury. Plaintiff sued, pursuant to Section 3801 of the 1939 Internal Revenue Code, 26 U.S.C.A., to recover income taxes. We agree with Judge Weinfeld’s opinion, reported in 137 F.Supp. 778, 780, that there has been no “determination” of “the basis of” the “property” within the meaning of the statute.1
Affirmed.

. U. S. v. Rosenberger, 8 Cir., 235 F.2d 69, affirming D.C., 138 F.Supp. 117, is, we think, distinguishable on its facts.